Citation Nr: 9912929	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  93-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1940 to May 1945 
and from October 1948 to September 1963, including combat 
service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for the cause 
of the veteran's death.  The appellant, the surviving spouse 
of the veteran, timely appealed the determination to the 
Board.  When this matter was previously before the Board in 
April 1995, it was remanded for further development; such is 
the subject of the REMAND, below.


REMAND

As noted above, when this matter was previously before the 
Board in April 1995, it was remanded for additional 
development, some of which has been accomplished.  In this 
regard, the Board notes the primary purpose of the remand, to 
obtain medical opinions from Drs. Randy Bergman and Richard 
Fischer, the late veteran's treating physicians, on the 
likelihood that the veteran's cause of death was related to 
his service-connected neurasthenia, severe, with irritable 
colon, has not been supplied.  The Board observes that the RO 
has indicated that it did not request this information 
because it could not release the claims folder to the above 
physicians because they are private examiners; instead, the 
RO had the claims file reviewed by a VA physician.  While, in 
hindsight, the Board acknowledges that the direction to have 
the examiners review the claims file may have been 
unnecessary, it finds, nonetheless, that the previously 
requested opinions from the veteran's treating physicians (to 
be based upon review of any medical records pertaining to the 
veteran in their possession) would be most helpful in the 
adjudication of the appellant's claim.  Furthermore, as 
recently held by the United States Court of Veterans Appeals 
(now, United States Court of Appeals for Veterans Claims), 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the April 1995 remand.

Thus, the Board finds that a second remand is required, even 
though such action will, regrettably, further delay a 
decision in this appeal.  Accordingly, the Board hereby 
REMANDS the case to the RO for the following actions:

1.  The RO should contact Drs. Randy 
Bergman and Richard Fischer and request 
that each of them provide opinions as to 
whether it is at least as likely as not 
that the veteran's cause of death was in 
any way related to his service-connected 
neurasthenia, severe, with irritable 
colon.  If either physician is unable to 
respond to the inquiry with any degree of 
medical certainty, he should clearly so 
state.  All conclusions, along with the 
complete rationale for all opinions 
expressed (to include citation, as 
necessary to specific evidence in 
possession) should be set forth in a 
typewritten report, and the reports 
should be associated with the claims 
folder.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's 
entitlement to service connection for the 
cause of the veteran's death in light of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

4.  If the benefits requested by the 
appellant continue to be denied, then she 
and her representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
her case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


